DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 5/18/2021 has been fully considered and is attached hereto.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first sidewall connection portion of claim 1 must be shown in Figs 4 and 5 or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bose et al. (US 9,485,884 – hereinafter, “Bose”).
With respect to claim 1, Bose teaches (In Figs 1-3) an electronic device with a heat-dissipation structure, comprising: a housing (2), comprising a first sidewall (Left vertical sidewall in Fig 1) and a second sidewall (Right vertical sidewall in Fig 1), wherein the first sidewall comprises a first sidewall connection portion (62), and the second sidewall comprises a second sidewall connection portion (62); a heat-dissipation member (6), comprising a heat-dissipation member connection portion (64), wherein the heat-dissipation member connection portion is detachably connected to the first sidewall connection portion (Via 71 and 61), and the first sidewall connection portion restricts freedom of movement of the heat-dissipation member connection portion in a first direction (upward); a restriction member (See Fig A below), disposed on the heat-dissipation member, wherein the restriction member is wedged into the second sidewall connection portion (71 is wedged into 61), and the second sidewall connection portion restricts the freedom of movement of the restriction member in the first direction (Upward, See Fig 3).


    PNG
    media_image1.png
    271
    586
    media_image1.png
    Greyscale

With respect to claim 2, Bose further teaches that the first sidewall connection portion (Left vertical sidewall in Fig 1) comprises a first sidewall recess (61), the heat-dissipation member connection portion (64) comprises a heat-dissipation member protrusion (71), and the heat-dissipation member protrusion is adapted to be inserted into the first sidewall recess (Col. 3, ll. 38-52).
With respect to claim 16, Bose further teaches that the restriction member is integrally formed on the heat-dissipation member (See Fig A above), the restriction member comprises a cantilever beam (See Fig A), one end of the cantilever beam is connected to the heat-dissipation member, and the other end of the cantilever beam is adapted to be wedged into the second sidewall connection portion (71 on the beam is adapted to be wedged into the second sidewall connection portion as per Col. 3, ll. 38-42).
With respect to claim 17, Bose further teaches that the second sidewall connection portion comprises a second sidewall recess (61 which 71 of the cantilever beam fits into), and the cantilever beam extends into the second sidewall recess and is wedged into the second sidewall recess (71 of the beam is wedged into 61, Col. 3, ll. 38-42).

Allowable Subject Matter
Claims 3-15, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claims 3-15, the allowability resides in the overall structure of the device as recited in dependent claim 3 and at least in part because claim 3 recites, “wherein in a restricted state, the restriction member is wedged into the heat-dissipation member, and the restriction member is wedged into the second sidewall connection portion simultaneously”.
The aforementioned limitations in combination with all remaining limitations of claim 3 are believed to render said claim 3 and all claims dependent therefrom patentable over the art of record.

While Bose teaches many of the limitations of claim 3 as per the above rejection to claim 1, neither Bose nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 3.

With respect to claim 18, the allowability resides in the overall structure of the device as recited in dependent claim 18 and at least in part because claim 18 recites, “the cantilever beam is 3 rotated to be separated from the second sidewall recess by pulling on the grip”.
The aforementioned limitations in combination with all remaining limitations of claim 18 are believed to render said claim 18 and all claims dependent therefrom patentable over the art of record.

While Bose teaches many of the limitations of claim 18 as per the above rejection to claim 16, and while Bose does further teach a grip (gripable portion of 71) formed on the cantilever beam, and that the cantilever beam is rotated to be separated from the second sidewall recess (the grip is pushed inward causing the restriction member beam to rotate around where the beam is attached to the rest of the heat-dissipation member and for 71 to be dislodged from the slot 61), neither Bose nor any other art of record – either alone or in combination – teach or suggest pulling on the grip to rotate the cantilever beam as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,351,211 to Maeda et al. which teaches an attachment structure of an attached plate of a substrate; and
US 7,961,471 to Odanaka et al. which teaches an image processing apparatus with heat dissipating structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835